Citation Nr: 1541801	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-11 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES


1.  Entitlement to an initial rating in excess of 20 percent for shoulder degenerative joint disease, right side, shoulder impingement syndrome, right side; and subacromial and subdeltoid bursitis, right side.

2.  Entitlement to an initial, compensable rating for left calcaneal spurs by x-ray.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to April 1994, from August 2008 to September 2009, and from November 2009 to December 2010.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2011 rating decision in which the RO in San Juan, Puerto Rico awarded service connection for shoulder degenerative joint disease, right side, shoulder impingement syndrome, right side; and subacromial and subdeltoid bursitis, right side, and assigned a 20 percent evaluation, and left calcaneal spurs by x-rays, and assigned a noncompensable rating.  Each award was made effective December 5, 2010.  In December 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2014.

In April 2015, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is also of record. 

Because the appeal involves  requests for higher ratings assigned following the awards of service connection for right shoulder degenerative joint disease and left calcaneal spur, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

As discussed further below, the Board herein has awarded an initial 10 percent rating for left calcaneal spur from the effective date of award of service connection, December 5, 2010.  However, inasmuch as higher ratings are available for this disability and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating in excess of 10 percent remains viable on appeal.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that this appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS), and Virtual VA claims processing systems.   

The Board's decision awarding an initial 10 percent rating for left calcaneal spur by x-ray is set forth below.  The remaining claims on appeal, to include the matter of a rating in excess of 10 percent for left calcaneal spur, are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  Since the December 5, 2010 effective date of the award of service connection, the Veteran's service-connected left calcaneal spurs by x-ray has, at a minimum, more nearly approximated moderate foot injury. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 10 percent rating, at a minimum, for left calcaneal spurs by x-ray, from December 5, 2010, are met.  38 U.S.C.A.  §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5284 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the claim for an initial, compensable  rating for left calcaneal spurs by x-ray, the Board finds that all notification and development actions needed to fairly adjudicate this claim has been accomplished.  However, consideration of entitlement to an initial rating in excess of 10 percent is deferred pending additional development consistent with the VCAA.

The Veteran claims that he is entitled to an initial, compensable rating for his left calcaneal spurs.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R.  § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is entitlement to higher rating following the initial award of service connection, evaluation of the medical evidence since the effective date of the award to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  
The RO has rated the Veteran's left calcaneal spurs by x-ray, by analogy, under 38 C.F.R. § 4.71a, Diagnostic Code 5284 for foot injuries,  Under this code, a 10 percent rating is warranted for moderate foot disability, a 20 percent rating for moderately severe foot disability, and the maximum 30 percent rating for severe foot disability.  A 40 percent rating is assigned for actual loss of use of the foot.  See 38 C.F.R. § 4.71a , at Diagnostic Code 5284.

The words "moderate," "moderately severe," and "severe" are not defined by Diagnostic Code 5284.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Notably, pain, alone, does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Considering the evidence currently of record  in light of the applicable criteria, and resolving all reasonable doubt in the Veteran's favor, the Board finds that, at a minimum, an initial 10 percent rating, for left calcaneal spurs by x-ray from the December 5, 2010, effective date of the award of service connection, is warranted.

The Veteran filed his claim for service connection in July 2011, within one year of his discharge from active service.  A VA February 2011 x-ray of the left foot showed calcaneal spurs.  Follow up treatment records in June 2011 showed that the Veteran reported left heel pain and underwent an injection of anesthetic and steroid to help with the pain.  

The Veteran underwent a VA examination in October 2011.  The examiner diagnosed left calcaneal spur by x-ray.  Unfortunately, the examiner did not opine as to the severity of the Veteran's foot injury.  He did observe abnormal x-ray findings, which were indicative of degenerative or traumatic arthritis.  The examiner indicated that the Veteran's foot condition did impact his ability to work as the Veteran reported limitations due to his left foot condition such as difficulty with prolonged walking or standing.  

A March 2012 VA treatment record again shows chronic left heel pain described as at a level of 5 or 6  out of 10 in the morning and  4 out of 10 during the day, as well as swelling.  The Veteran was using the recommended splint during sleep.  Although the Veteran had increased strength and range of motion, physical findings showed inflammation of the lateral ankle ligaments and plantar fascia.  

During At the Board hearing, the Veteran reported that he had problems with movement of the left foot.  He indicated that he was unable to run.  He also had to use a boot every night to stretch the foot backward to alleviate the pain.  His wife reported that the Veteran was no longer able to do sports.  

Based on the evidence of record, the Board finds that the Veteran's current left foot disability more nearly approximates a moderate foot disability under Diagnostic Code 5284.  In this regard, evidence of record shows constant left heel pain that has resulted in functional impairment.  For instance, the Veteran has described difficulty with prolonged and walking.  It has impacted his daily activities in limiting his ability to perform physical activities.  Additionally, the Veteran reported having to wear a boot at night for pain, which is also documented in the VA treatment records.  He has also undergone steroid injections to alleviate the pain.  In sum, in light of the Veteran's functional limitations caused by his left heel disability, the Veteran's left calcaneal spurs is more adequately rated, at a minimum, as 10 percent disabling for a moderate foot disability.  

Thus, in light of DeLuca and resolving all benefit of the doubt in the Veteran's favor, the Board finds that, at a minimum, an initial 10 percent rating is warranted for the Veteran's service-connected left calcaneal spurs by x-ray from the December 5, 2010 effective date of the award of service connection.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
 

As noted above, the Board is remanding the issue of entitlement to an initial rating in excess of 10 percent for further development.  Thus, matter of the Veteran's entitlement to a higher rating under the applicable schedular criteria, and on an extra-schedular basis pursuant to  38 C.F.R.  § 3.321(b), will be considered by the Board, if necessary, at a later date.


ORDER

An initial 10 percent rating for left calcaneal spurs by x-ray, from December 5, 2010, is granted, subject to the legal authority governing the payment of VA compensation.


REMAND

The Board's review of the electronic record reveals that further AOJ action on the claims remaining on appeal is warranted.

The Veteran is seeking initial higher ratings for shoulder degenerative joint disease, right side, shoulder impingement syndrome right side; and subacromial and subdetoild bursitis right side, and left calcaneal spurs by x-rays.  The Veteran was last afforded VA examinations to assess the severity of his right shoulder disability and left foot disability in October 2011.  However, at the Board hearing, the Veteran testified that his disabilities have worsened.  In this regard, he reported that he could not lift his right arm and could no longer do tasks around the home.  He further reported that he had problems with walking as well as doing more physical activities due to his foot.  To ensure that the record reflects the current severity of the Veteran's service-connected right shoulder disability and left foot disability and in light of the Veteran's contentions of increased and additional symptomatology, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate these disabilities.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  Hence, the AOJ should arrange for the Veteran to undergo a VA examination of his right shoulder disability and left foot disability by an appropriate physician.

The Veteran is hereby notified that failure to report to the scheduled examination(s), without good cause, may result in a denial of the claim(s) for higher rating(s).  See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably, the  notice(s) of examination-sent  to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met, and that the record before each examiner is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the Veteran has been receiving treatment for his disabilities  from the San Juan VA Medical Center (VAMC),  and records dated to July 2012, which appear to have been submitted by the Veteran, are associated with the Veteran's electronic record; however, additional and more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all records of pertinent treatment from the San Juan VAMC for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claims remaining on appeal (to include as regards private (non-VA) treatment), explaining that in that he has a full one-year period for response.  See 38 U.S.C.A  § 5103(b)(1) (West 2014); but see 38 U.S.C.A.  § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  Adjudication of each claim for higher initial rating should include consideration of whether staged rating of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson (cited above), is warranted.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the San Juan VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R.  § 3.159(c) as regards requesting records from Federal facilities.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  .  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA)medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of his right shoulder and left foot disabilities, by an appropriate medical professional.. 

The entire electronic record (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated examiner,  and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting examiner  prior to the completion of his or her report), and all clinical findings should be reported in detail.  

With respect to the service-connected right shoulder disability, the examiner should conduct range of motion testing of the right shoulder (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the right shoulder.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the right shoulder due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  



The examiner should specifically indicate whether the Veteran is able to raise his right arm midway between side and shoulder level, or to 25 degrees from side. 

With respect to the service-connected left foot disability the physician should specifically note all manifestations of the  disability, as well as describe the frequency and severity of each manifestation.

The examiner should also  provide a current assessment of the overall severity of the service-connected left foot disorder-as moderate, moderately severe, severe, or resulting in loss of use of the foot, and/or an assessment of the severity of the disability at stage identified above.

Furthermore, for each disability, based on the examination results and review of the record, the examiner should also clearly indicate whether the claims file reflects any change(s) in the severity of the disability since the December 5, 2010 effective date of the award of service connection, and, if so, the approximate date(s) of any such change(s), and the severity of the disability as of each date. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the matters remaining on appeal in light of pertinent evidence (to particularly include all that added to the record since the last adjudication of the claims), and legal authority, to include, with respect to each claim for higher initial rating, consideration of whether staged rating for the disability, pursuant to Fenderson (cited above), is warranted. 
 
7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


